Citation Nr: 1610681	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbosacral spine disc degeneration (back disability) from September 25, 2007.  

2.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity from August 26, 2011.  

3.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity from August 26, 2014.  


REPRESENTATION

The Veteran is represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1981 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in pertinent part denied an increased rating in excess of 20 percent for lumbosacral spine disc degeneration.  In a December 2014 rating decision, separate compensable ratings for radiculopathy of the right and left lower extremities were granted effective August 26, 2011 and August 26, 2014, respectively, and two 10 percent ratings were assigned.  

In July 2014, the Board remanded the claim for additional development, including additional treatment records and a VA examination and opinion.  Additional treatment records from the Tomah VAMC, Wausa VAMC, and William S. Middleton Memorial Veterans Hosptial, which are within the Tomah VAMC, were associated with the claims file, and in August 2014, a VA examination and opinion was provided.  Therefore, the Board finds that there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  For the entire period from September 25, 2007, the Veteran's back disability was manifested by decreased range of motion with forward flexion ending at 70 degrees and extension ending at 20 degrees with pain that affects the ability to walk, stand, sit, and lift objects.   

2.  For the entire period from September 25, 2007, the Veteran's back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  For the entire period from August 26, 2011, the right leg radiculopathy has been manifested by moderate intermittent pain, but no constant pain, numbness, or atrophy, and more nearly approximates moderate incomplete paralysis of the sciatic nerve.  

4.  For the entire period from August 26, 2014, the left leg radiculopathy has been manifested by mild impairment, and more nearly approximates mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for lumbosacral spine disc degeneration from September 25, 2007 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	 §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent, but no higher, for right lower extremity radiculopathy from August 26, 2011 have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.124, 4.124a, Diagnostic Codes 8520, 8720 (2015).  

3.  The criteria for an increased rating for left lower extremity radiculopathy in excess of 10 percent from August 26, 2014 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 		 §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.124, 4.124a, Diagnostic Codes 8520, 8720 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This duty to notify was satisfied through an October 2007 letter to the Veteran which addressed all notice requirements. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements. 

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with two VA examinations (the reports of which have been associated with the claims file) in January 2007 and August 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed the Veteran, including eliciting a history, conducted a physical examination, and provided an opinion as to the functional loss due to the back disability.  

The Veteran was afforded an opportunity to testify before a Veterans Law Judge, but declined.  See October 2009 substantive appeal (on a VA Form 9).  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal. 

Increased Rating for the Back Disability 

The Veteran is currently in receipt of a 20 percent rating for the back disability for the entire rating period on appeal from September 25, 2007 under 38 C.F.R. 	 § 4.71a, Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. 	 § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran contends that he is entitled to an increased rating for the low back disability of 40 percent.  The Veteran stated that the medication he takes masks the full disability picture of his back, and that, because of his back disability, he is unable to receive certain promotions at work or be eligible for employment in other positions.  See October 2009 substantive appeal (on a VA Form 9), April 2009 notice of disagreement.  

After review of all the evidence, both medical and lay, the Board finds that the criteria for an increased rating in excess of 20 percent has not been met or more nearly approximated for any portion of the rating period on appeal from September 25, 2007.  For the entire period from September 25, 2007, the Veteran's back disability was manifested by decreased range of motion with forward flexion ending at 70 degrees and extension ending at 20 degrees with pain that affects the ability to walk, stand, sit, and lift objects.

In January 2008, the Veteran was afforded a VA examination to help assess the nature and severity of the back disability.  At that time, the forward flexion was limited to 80 degrees, extension was 30 degrees, right lateral flexion was 25 degrees, left lateral flexion was 30 degrees, right lateral rotation was 25 degrees, and left lateral rotation was 30 degrees (with a combined range of motion of 220 degrees).  The VA examiner did not note muscle spasms, atrophy of muscle, guarding, tenderness, weakness, or pain on motion.  The Veteran reported worsening symptoms and radiation or sciatica down the right leg when he was working as a truck driver, but after switching jobs, the right leg sciatica resolved.  

In August 2014, the Veteran was afforded another VA examination to help assess the severity of the back disability.  The VA examiner diagnosed intervertebral disc syndrome, and the Veteran reported intermittent dull low back pain occurring three to four times per week, with daily symptoms of lower extremity radiculopathy beginning in the afternoon with a throbbing ache that develops in the groin and moves down the right leg to the right ankle.  The Veteran reported that prolonged driving more than an hour and a half, lifting and carrying more than 30 pounds, and sitting without back support aggravate the symptoms.  The Veteran reported that severe flare ups occur approximately once per year where he cannot walk, get dressed, and cannot move.  The Veteran stated the last two instances lasted for three days.  During the August 2014 VA examination, the Veteran's flexion was limited to 70 degrees, extension limited to 20 degrees, right lateral flexion limited to 25 degrees, left lateral flexion limited to 20 degrees, right lateral rotation was 30 degrees, and left lateral rotation was 30 degrees (with a combined range of motion of 195 degrees).  There was no additional limitation of motion after three repetitions, and the VA examiner did not find objective evidence of painful motion beginning before the movement ended.  The VA examiner noted functional loss of less movement than normal, pain on movement, and mild mid lumbar spine tenderness, and there was no guarding or atrophy.   The examiner was unable to opine a more definite loss of function due to flare-ups without resorting to mere speculation because the Veteran was not experiencing a flare-up during the examination.  
 
Review of VA treatment records reveals treatment for low back pain.  A September 2011 VA treatment note prescribes one to two days bedrest following a flare-up.  An August 2011 VA treatment record notes mild tenderness to palpation of the low back, and notes that range of motion is mildly restricted in all planes, somewhat more so in flexion, but does not provide objective measurements of the limitation of motion.  At that time, the Veteran reported a flare-up that occurred in late winter, and the Veteran reported radiculopathy of the right leg.  The Veteran stated sitting without back support aggravates the symptoms.  In November 2009, the Veteran reported that he has no trouble walking and the only activity he avoids is kicking a ball with his children, but he is able to play catch with them.  A September 2009 VA treatment note regarding headaches and head tingling note that the Veteran was able to participate in physical training for his security job, which including tossing people to the floor and getting tossed to the floor.  In July 2009, the Veteran reported pain radiating down the right leg, and noted that he has trouble walking longer than 60 minutes and playing kickball.  At that time, it was noted that the low back range of motion is fairly severely restricted in flexion, with mild restrictions in other planes, with discomfort at the extremes, especially at flexion.  No objective measurements of the range of motion were provided.  

The Board finds that, based on all the evidence, the low back disability more nearly approximates the criteria for a 20 percent rating.  The Board notes that during the entire time period on appeal, the forward flexion was, at worst, limited to 70 degrees, and the combined range of motion was, at worst, limited to 195 degrees which only meets the criteria for a 10 percent rating; therefore, the criteria for an increased rating of 40 percent has not been met or more nearly approximated for any portion of the rating period from September 25, 2007.  38 C.F.R. §§ 4.3, 4.7. 

The Board has additionally considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  The Veteran reported flare ups that occur yearly that last at most three days.  The August 2014 VA examiner did not note if the Veteran was prescribed bedrest and treatment by a physician during flare-ups; however, the September 2011 VA treatment record notes the Veteran has been prescribed bedrest.  Nonetheless, even giving the Veteran the benefit of the doubt that he has been prescribed treatment and bedrest during these yearly flare-ups, the criteria for a compensable rating under Diagnostic Code 5243 has not been met or more nearly approximated as a 10 percent rating requires having incapacitating episodes that total at least one week per year.  As the Veteran stated his flare-ups occur once per year and last three days, the criteria for an increased rating in excess of 20 percent for the back disability under Diagnostic Code 5243 have not been met or more nearly approximated.  

The Board has further considered the Veteran's contentions that the medication he takes to control the pain "masks" the true disability picture.  The Board may not consider factors outside of the rating criteria.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present disability, the Board has not considered any such effects of the medication, but rather the objective evidence outlined above and not any ameliorative effects of any medications.  Moreover, absent the Veteran abstaining from using any such medication during examinations, it is impossible for the Board to address these contentions.  Therefore, the Board finds that the criteria for an increased rating in excess of 20 percent for the service-connected back disability is not warranted for any portion of the increased rating period on appeal from September 25, 2007.  38 C.F.R. §§ 4.3, 4.7.  The Board will discuss below whether an increased rating for the bilateral lower extremity radiculopathy is warranted.  

Increased Rating for Bilateral Lower Extremity Radiculopathy 

The Veteran is in receipt of a 10 percent rating for the right lower extremity radiculopathy from August 26, 2011 and a 10 percent rating for the left lower extremity radiculopathy from August 26, 2014 under 38 C.F.R. § 4.124a, Diagnostic Code 8720.  Under 38 C.F.R. § 4.124, neuralgia, characterized usually by dull or intermittent pain, is to be rated with a maximum rating equal to moderate, incomplete paralysis.  

Under Diagnostic Code 8720, a veteran is entitled to a rating of 10 percent if there is mild incomplete paralysis of the sciatic nerve, 20 percent if there is moderate incomplete paralysis of the sciatic nerve, 40 percent if there moderately severe incomplete paralysis of the sciatic nerve, and 60 percent if there is incomplete paralysis that is severe with marked muscular atrophy.  38 C.F.R. § 4.124a.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran generally contends that the neurological symptoms of radiculopathy should receive separate ratings.  See May 2009 statement from the Veteran.  In a December 2014 rating decision, the RO granted separate ratings for radiculopathy of the right and left lower extremities at 10 percent each, from August 26, 2011 for the right leg and August 26, 2014 for the left leg.  

Review of VA treatment records shows that the Veteran has complained of radiating pain in the right leg and receives treatment for radiculopathy of the sciatic nerve since August 26, 2011.  A March 2009 VA treatment note reports that the Veteran states that by the evenings, his right leg sometimes hurts so bad he cannot even walk.  An April 2009 VA treatment note reports that the Veteran has intermittent pain so severe he sometimes cannot move, and the Veteran avoids running to not aggravate the right leg pain.  The August 2011 VA treatment note indicates that the Veteran's right leg pain begins in the afternoon while at work, originating from his groin and traveling down to the right foot.  The Veteran reported that turning wrong can trigger symptoms which last the entire day.  During this time, the Veteran did not report symptoms of left leg radiculopathy.  

In August 2014, the Veteran was afforded a VA examination to help assess the severity of any lower extremity radiculopathy.  At that time, the Veteran reported daily right leg radicular symptoms which start normally while at work.  The Veteran stated the right leg radiculopathy starts as a throbbing ache that starts in the groin and radiates down his leg to his right ankle, and is a steady sharp pain going down the right leg.  The Veteran reported a pain level of 7/10, which will subside to a 2/10 after medication and rest.  The VA examiner diagnosed bilateral lower extremity radiculopathy, and did not find constant pain or numbness in either extremity.  The VA examiner noted intermittent pain in the right lower extremity, but no intermittent pain in the left lower extremity.  The VA examiner opined that the severity of the radiculopathy in each leg is mild.  

Regarding the right leg radiculopathy, based on review of all the evidence, both medical and lay, the Board finds that the criteria for a 20 percent rating, but no higher, for moderate incomplete paralysis of the sciatic nerve is more nearly approximated for the entire rating period from August 26, 2011.  While the August 2014 VA examiner provided a specific assessment of "mild" as to the severity of the right leg radiculopathy, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  	 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  After review of all the evidence, including the Veteran's competent and credible lay statements regarding the pain and symptomology of the right leg lower extremity, the Board finds that the criteria for 20 percent rating for right leg radiculopathy is more nearly approximated from August 26, 2011.  38 C.F.R. §§ 4.3, 4.7

The Board additionally finds that the criteria for a 40 percent rating for "moderately severe" incomplete paralysis of the sciatic nerve have not been met or more nearly approximated for any portion of the rating period from August 26, 2011.  38 C.F.R. § 4.124 provides that the maximum rating for neuralgia will be that of moderate incomplete paralysis for the sciatic nerve.  In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a 20 percent rating for the sciatic nerve; therefore, there is no basis for a rating in excess of 20 percent.  

Regarding the left leg radiculopathy, the Board finds that the criteria for an increased rating in excess of 10 percent have not been met or more nearly approximated for any portion of the rating period on appeal.  The Veteran has not complained of, and is not receiving treatment for, left leg radiculopathy.  The August 2014 VA examiner diagnosed left leg radiculopathy, noted no constant pain, intermittent pain, or numbness, and opined that the left leg radiculopathy is "mild."  There is no other evidence of record that demonstrates that the left leg radiculopathy is more severe; therefore, the Board finds that the criteria for an increased rating in excess of 10 percent for left leg radiculopathy has not been met or more nearly approximated for any portion of the rating period from August 26, 2014.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability and bilateral radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding the back disability, the Veteran's back disability has been manifested by limitation of motion, pain, and interference with sitting, standing, and other physical activities.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine specifically provide ratings for pain, limitation of motion, and difficulty with physical activities, which are incorporated into the schedular rating criteria.  See Diagnostic Code 5243; 38 C.F.R. §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 8 Vet. App. at 204-07.  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

Furthermore, regarding the bilateral radiculopathy, 38 C.F.R. § 4.124 and Diagnostic Code 8720 specifically address dull, throbbing, intermittent pain and specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right leg sciatic nerve symptoms have been manifested by moderate incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.  
 
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Veteran has asserted that the disabilities prevent him from obtaining promotions at work or qualifying for other, higher income, positions.  The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. 	 § 1155; 38 C.F.R. § 4.1.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the back and lower extremity radiculopathy disabilities renders him unemployable, but rather the evidence of record demonstrates the 
Veteran currently is working full time.  See August 2014 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating in excess of 20 percent for lumbosacral spine degenerative from September 25, 2007 is denied.  

An increased rating of 20 percent, but no higher, for radiculopathy of the right lower extremity from August 26, 2011 is granted.  

An increased rating in excess of 10 percent for radiculopathy of the left lower extremity from August 26, 2014 is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


